GJ\IO)OT-I>OON-\

l\)[\)|\)l\)|\)|\)|\)|\)|\)_\_.\_\_\_\_\_\_\_\_\
CD\IO§(D-L()JN-\OCOO$\IO)U`l-LOOI\)-\OCO

Case 2:18-cv-10715-.]EI\/| Document 4 Filed 12/28/18 Page 1 of 17 Page |D #:5

Raymond D. McElfish Esq. .(§SBN 224390)
TaraH Heckard- -vaantM ’czEsq BN 212534)
MCELF|SH LA

1112 N. Sherbourne Drive

WestHo|l ywood CA 90069

Teiep han (3103 659- 4900

Facsimi|e:( (310) 59-4926

Jeffrey L. Geren, Esq. (SBN 73777)
LAW OFF|CES OF JEFFREY L. GEREN
& ASSOC|ATES, APC

15915 Ventura B|vd., Penthouse 4
Encino, CA 91436

Te|ephone: (818) 986-2555

Attorneys for P|aintiffs, LORENA SANDOVAL, and |SABEL SANDOVAL

UN|TED STATES DlSTRlCT COURT
FOR THE CENTRAL DlSTRlCT OF CALlFORNlA AT LOS ANGELES

LORENA SANDOVAL, individually and CaSe NO-f 1SCV10715

as successor-in-interest to OSCAR

SANDOVAL, DECEDENT; |SABEL COMPLA|NT FOR DAMAGES

SANDOVAL, a minor by her Guardian

Ad Liiem LORENA SANDOVAL 1' V'°"AT'°N °F T'T'~E 42’
uNiTED sTATEs coDE,

Plaintiffs, sEcTioN 1983 - ExcEssivE
VS_ FoRcE
2. vioLATioN oF TiTLE 42,
CiTY OF LOS ANGELES; LOS UN'TED STATES CODE’
ANGELES Poi_iCE DEPARTMENT; SECT'CN 1983 “ "-'-EGA'-
POLiCE Ci-iiEF i\/iiCHAEL MOORE, , SEARC"' AND SE'ZURE
POLiCE OFFicER iviATT iviATzKiN; 3- NEG'-'GENT 'NFL'CT'ON OF
POi_iCE OFFiCER STEVE NORRiS; EMOT'ONA'- D'STRESS
POLiCE oFFiCER PETER TULAGAN; 4- BATTERY (W'°"gf“' Death)
POLiCE OFFiCER ALvARADo 5- NEG'-'GENCE (W'°"gf“'
CARLOS; and DOES 1-100, indusive, Death)
Defendanis. DEMAND FoR JuRY TRiAL

 

 

 

Comp|aint 1

 

COG)\|CDU'l-I>OON-\

NNI\)I\)|\)|\)|\)|\)|\)A_\_\_\_\_\_\_\_\_\
m\lCDU`|-§U)N-\O(OU)\IO)U'|LOON-\O

 

 

Case 2:18-cv-10715-.]E|\/| Document 4 Filed 12/28/18 Page 2 of 17 Page lD #:6

FEDERAL COMPLA|NT W|TH JURY__D_§MAND

NOW COl\/lES the above-named Plaintiffs LORENA SANDOVAL,
individually and as successor-in-interest to OSCAR SANDOVAL,
DECEDENT; |SABEL SANDOVAL, a minor by her Guardian Ad Litem
LORENA SANDOVAL, and successor-in-interest, by and through attorney
Raymond D. lVlcElfish, Esq., and for the causes of action against the above-

named Defendants, Plaintiff alleges and shows claims for relief as folloWs:
1. This is a federal civil rights action under the Fourth and
Fourteenth Amendments to the Constitution of the United States and Title
42 of the United States Code, Section 1983. Plaintiff brings this action to
obtain compensatory damages, punitive damages, attorney’s fees and
costs, and equitable relief for the serious personal injuries resulting in the
death of Oscar Sandova|, Who Was unlawfully subjected to excessive force
When he Was shot and killed December 30, 2017 by Defendants, POL|CE
OFF|CER MATT lVlATZKlN; POL|CE OFF|CER STEVE NORR|S;
POL|CE OFF|CER PETER TULAGAN; POL|CE OFF|CER ALVARADO
CARLOS. The conduct of the Defendants and the constitutional violations
suffered by Oscar Sandoval, occurred as a direct result of the
unconstitutional policies of the LOS ANGELES Police Department, LOS

ANGELES, California, and their agents.

JUR|SD|CT|ON
2. This action arises under the Fourth and Fourteenth Amendments of
the United States Constitution and Title 42 of the United States Code,
Section 1983. Jurisdiction of this Court is conferred by Title 28 of the United
States Code, Sections 1331 and 1343(a)(3) and (4). This Court has
supplemental jurisdiction over Plaintiff’s claims arising under state law
pursuant to 28 U.S.C. §1367(a), because those claims re so related to the

Complaint 2

 

G)\|CDU`|-|>(A>l\)-\

l\)l\)l\)|\)l\)l\)|\)|\)|\)_\_\_\_\_\_\_\_\_\_\
CD\IO)U`|-LOJN-\OLOCD\ICDUT-LOON-\OCO

 

 

Case 2:18-cv-10715-.]E|\/| Document 4 Filed 12/28/18 Page 3 of 17 Page lD #:7

federal claims_that they form part of the same case or controversy under
Article |l| of the United States Constitution.

VENUE
3. The Central District of California is the proper federal venue for
this action, pursuant to title 28 of the United States Code, Section 1391 (b)
because it is the judicial district where the constitutional rights violations of

 

Oscar Sandoval were committed.

PART|ES

4. That Oscar Sandoval (DECEDENT) at all times material hereto,
was a permanent resident of the City of Winnetka, State of California and
had attained the age of majority.

5. That LORENA SANDOVAL, the wife of Oscar Sandoval, is a
resident of City of Winnetka, California. LORENA SANDOVAL sues both
in her individual capacity as the mother of DECEDENT, and in a
representative capacity as a successor-in-interest to DECEDENT
pursuant to California Code of Civil Procedure §377.60. LORENA
SANDOVAL seeks both survival and wrongful death damages under
federal and state law.

6. That |SABEL SANDOVAL, the biological daughter of
DECEDENT Oscar Sandoval, a minor, and successor in interest, is a
resident of the City of Winnetka. LORENA SANDOVAL stands as the
GUARD|AN _AD LlTEl\/l for minor |SABEL SANDOVAL

7. That Defendant, ClTY OF LOS ANGELES (“LOS ANGELES”), at
all times material hereto, is and was a municipal corporation, organized
and existing under the laws of the State of California, whose principal
offices are located at 200 North Spring Street, Los Angeles, CA 90012.

Complaint 3

 

CO®\IO)U`l-LO)N-\

NNI\)|\J|\)|\)|\)|\)|\)A_\A_\_\_\_\_\_\_\
m\IO)U`|-LOON-\OLO®\ICDUTLOON-\O

 

 

Case 2:18-cv-10715-.]El\/| Document 4 Filed 12/28/18 Page 4 of 17 Page lD #:8

LOS ANGELES is responsible for the actions, omissions, policies,
procedures, practices, and customs, of its'various agents and agencies.
lt is also a governmental agency responsible for the actions of its
subdivision, Defendant, LOS ANGELES POL|CE DEPART|V|ENT
(“LAPD”), and its agents and employees. At all times material hereto,
Defendant LOS ANGELES was responsible for assuring the actions,
omissions, policies, procedures, practices and customs of the LAPD and
its employees and agents complied with the laws of the United States and
the State of California. At all relevant times, LOS ANGELES was the
employer of DOES 1-100.

8. That Defendants, POL|CE CH|EF, lVllCHAEL MOORE
(“l\/lOORE”), POL|CE OFF|CER MATT lVlATZKlN; POL|CE OFF|CER
STEVE NORR|S; POL|CE OFF|CER PETER TULAGAN; POL|CE
OFF|CER ALVARADO CARLOS (“OFF|CERS") and DOES 1-100,
lnclusive, at all times material hereto, were adult residents of the State of
California, and were employees of the Defendants, LAPD and LOS
ANGELES. That at all times material hereto Defendants, MOORE,
OFF|CERS, and DOES 1-100, lnclusive, were acting under color of state
law, were carrying out their duties as officers for Defendant, LAPD, as
employees, iand were acting within the course and scope of their
employment with Defendant, LOS ANGELES. At all times material herein,
Defendants MOORE and OFF|CERS were acting with the complete
authority and ratification of their principal Defendant LOS ANGELES. They
are being sued in their official and individual capacities.

9. The true names and capacities, whether individual, corporate,
associate, or othenivise of Defendants, DOES 1-100, lnclusive, are at this
time unknown to Plaintiffs who therefore sue said Defendants by such
fictitious names. Plaintiffs are informed and believe and thereon allege

Complaint 4

 

COG)\|O)U`|LOOI\)-\

l\)l\)l\)l\)l\)[\)|\)|\)|\)_\_\_\_\_\_\_\_\_\_\
CDNO)UT-L(J.)N-\OCOGJ\IO)U'|-LOON-\O

 

 

Case 2:18-cv-10715-.]El\/| Document 4 Filed 12/28/18 Page 5 of 17 Page lD #:9

that each of the Defendants designated herein by a fictitious name is in
some way negligent or responsible for the events and happenings herein
referred to which proximately resulted in those injuries and damages to
the Plaintiffs. as herein alleged.

10. Plaintiffs are informed and believe, and upon such information
and belief, allege that at all times herein mentioned, Defendants, and
each of them, were acting as the agents, servants, and/or employees of
the other named Defendants, and were within the course and scope of
their employment and with the full knowledge and consent of each of the
other named Defendants. At all times mentioned herein, each and every
Defendant had the legal duty to oversee and supervise the hiring,
conduct, and employment of each and every Defendant. Each Defendant
subsequently ratified and condoned the conduct of each remaining

Defendants.

GEN§RAL ALLEGATIONS

11. Plaintiffs LORENA SANDOVAL and |SABEL SANDOVAL
repeats and re-alleges each and every allegation in paragraphs 1 through
10 of this Complaint with the same force and effect as if fully set forth
herein.

12. That on December 30, 2017 at approximately 7:20 P.l\/l.
Defendant OFF|CERS, of the Topanga Division of the LAPD and Gang
Enforcement Detail officers were sent to 6900 Oakdale Avenue, Winnetka,
California, having been dispatched after a call was made to the LAPD
regarding a domestic disturbance.

13. At all relevant times DECEDENT did not pose a threat of death
to himself or to anyone else including Defendant OFF|CERS, and other
officers on the scene, DOES 1-100.

Complaint 5

 

(OCD\|OTUT-LOOI\)-\

l\)l\)l\)l\)l\)|\)|\)|\)|\)_\_\_\_\_\_\_\_\_\_\
GJ\|O)UT-b(.).)l\)-\OLOGJ\|O§U`|LOJN-\O

 

 

Case 2:18-cv-10715-.]El\/| Document 4 Filed 12/28/18 Page 6 of 17 Page lD #:10

14. That Defendants, POL|CE OFF|CER MATT MATZK|N; POL|CE
OFF|CER STEVE NORR|S; POL|CE OFF|CER PETER TULAGAN;
POL|CE OFF|CER ALVARADO CARLOS, and DOES 1-100, repeatedly
shot at Oscar Sandoval, killing him on the scene. Defendants, OFF|CERS
contend that Oscar Sandoval had a weapon and discharged it toward
officers. There is no evidence of any weapon being used by Oscar
Sandoval, towards officers.

15. That Defendants, POL|CE OFF|CER MATT MATZK|N; POL|CE
OFF|CER STEVE NORR|S; POL|CE OFF|CER PETER TULAGAN;
POL|CE OFF|CER ALVARADO CARLOS OSKOV|CH, and DOES 1-100,
never had any crisis intervention training.

16. That the LAPD, on December 30, 2017, had no training program,
or had an ineffective training program, for crisis intervention.

17. That the Defendant, MOORE, did or should have known that the
first responding police officers lacked sufficient training and experience
with persons with mental illness.

18. Plaintiffs LORENA SANDOVAL, and |SABEL SANDOVAL are
DECEDENT’S successors-in-interest as defined by Section 377.11 of the
California Code of Civil Procedure and succeeds to DECEDENT’S interest
in this action as the wife and daughter of DECEDENT.

19. Plaintiffs incurred funeral and burial expenses as a result of
Defendants’ misconduct. Plaintiffs relied on the DECEDENT for
sustenance and financial support.

/ / /
/ / /
/ / /
/ / /
/ / /

Complaint 6

 

O!>\|O?O`I-LOQI\)-\

I\)I\)l\)l\)l\)|\)l\)|\)[\)_\_\_\_\_\_\_\_\_\_\
CX)\ICDU`l-L(JON-\OCOCD\IO)U`l-LOJN-\OCO

 

 

Case 2:18-cv-10715-.]El\/| Document 4 Filed 12/28/18 Page 7 of 17 Page lD #:11

20.

CUSTOM. PRACT|CE AND POL|CY
The unconstitutional acts and/or omissions of the individual

police officer(s), on information and belief, were pursuant to the following

customs, policies, practices and/or procedures of the Defendants, LOS
ANGELES and LAPD and its police chief, Defendant, MOORE, as follows:

a.

To use, tolerate or instruct the use of excessive and/or unjustified

force; .

To engage in or tolerate unreasonable seizures and restraints;

To fail to institute, require, and enforce proper and adequate training,

supervision, policies, and procedures concerning, stops, arrests, and

the use of force, including but not limited to discharging a weapon;

To fail to use appropriate and generally accepted law enforcement

procedures for handling mentally ill and/or emotionally disturbed

people, such as Oscar Sandoval;

To fail to institute, require, and enforce proper and adequate training,

supervision, policies and procedures concerning handling mentally ill

and/or emotionally disturbed people, such as Oscar Sandoval;

To hide or cover up violations of constitutional rights by any of the

followin`g:

i. By failing to properly investigate and/or evaluate complaints or
incidents of excessive or unreasonable force, unlawful seizures
and/or concerning handling mentally ill and/or emotionally
disturbed people, such as Oscar Sandoval;

ii. By ignoring and/or failing to properly investigate and/or
discipline unconstitutional or unlawful law enforcement activity;
and

iii. By allowing, tolerating, and/or encouraging law enforcement
officers to fail to file complete and accurate reports; file false

Complaint 7

 

COCD\IO)UTLOJN-\

l\)l\)l\)l\)l\)l\)|\)[\)|\)_\_\_\_\_\_\_\_\_\_\
CX)\|OTU`|-l>(»)l\)-\CJCOO)\|CDCh-l>()»)N-\O

 

 

Case 2:18-cv-10715-.]El\/| Document 4 Filed 12/28/18 Page 8 of 17 Page lD #:12

reports; make false statements; collude in report writing; and/or
obstruct or interfere with investigations of unconstitutional or
unlawful law enforcement conduct by withholding and/or
concealing material information; and

iv. To allow, tolerate, and/or encourage a ‘code of silence’ among
law enforcement officers and police department personnel,
whereby an officer or member of the police department does
not provide adverse information against a fellow or member of
the department;

21. Defendants, LOS ANGELES, LAPD and MOORE, failed to
properly hire, train, instruct, monitor, supervise, evaluate, investigate, and
discipline the individual officer(s) involved herein, with deliberate
indifference to Oscar Sandoval’s constitutional rights;

22. Defendants, LOS ANGELES and LAPD, had and were using
improper training and techniques for subduing individual suspected of
felony crimes.

23. lt is the custom, practice and policy of Defendants, LOS
ANGELES, LAPD and lVlOORE, and DOES 1 - 100, lnclusive, to
inadequately and improperly investigate complaints of police misconduct,
thereby directly and/or indirectly endorsing and encouraging such actions.

24. Plaintiff is informed and believes that, despite numerous
complaints that Defendants, LOS ANGELES and LAPD, officers were
using excessive force upon citizens, Defendant, MOORE, has not properly
investigated or disciplined officers based upon a citizen’s complaint of
excessive force. This custom, practice and/or policy condones, ratifies,
supports and encourages the improper, unnecessary, and/or excessive
use of force by officers employed by Defendants, LOS ANGELES and
LAPD, and under Defendant, MOORE’s command.

Complaint 8

 

CX)\|O)U'|L()O|\)-\

l\)l\)|\)[\)|\)|\)|\)|\)|\)_;_\_\_;_\_\_\_\._\_\
O)\|CD(D-LOON*OCOG)\IO)UT-LOON-\OCO

Case 2:18-cv-10715-.]El\/| Document 4 Filed 12/28/18 Page 9 of 17 Page lD #:13

25. Plaintiff is informed and believes it is the custom, practice and/or
policy of Defendants, LOS ANGELES, LAPD and MOORE, and DOES 1-
100, lnclusive, not to monitor or track the number of times officers under
its/his command are accused of using excessive force. They do not keep
statistics on individual officers. This custom, practice and/or policy
condones, ratifies, supports and encourages the improper, unnecessary,
and/or excessive use of force by Defendants, LOS ANGELES and LAPD,
officers under Defendant, MOORE’s, command.

26. Notwithstanding knowledge on the part of Defendants, LOS
ANGELES, 'LAPD and MOORE, that their officer(s) injured and killed
Oscar Sandoval, and violated his rights by engaging in the activities
alleged above, Defendants, LOS ANGELES, LAPD and MOORE, have
expressed an affirmative agreement with the individual Defendants,
POL|CE OFF|CER MATT MATZK|N; POL|CE OFF|CER STEVE
NORR|S; POL|CE OFF|CER PETER TULAGAN; POL|CE OFF|CER
ALVARADO CARLOS BOSKV|TCH, and DOES 1-100, lnclusive, actions
and have ratified the unconstitutional and unlawful acts by the individual

Defendant officers.

CLA|MS PROCEDURE
27. Plaintiff has made the necessary claims pursuant to California
Governmenf Code Section 910, to preserve the state causes of action set
forth below.

 

 

///
///
///
///
///

Complaint 9

 

(OG)\|O§O`|-b(JOI\)-\

l\)l\)l\)|\)|\)|\)|\)|\)|\)_\_\_\_\_\_\_\_\_\_\
CD\|O)U'|LOON-\OCOCD\IO§(DLOON-\O

 

 

Case 2:18-cv-10715-.]El\/| Document 4 Filed 12/28/18 Page 10 of 17 Page lD #:14

CAUSES OF ACT|ON

F|RST CAUSE OF ACT|ON
VlOLAT|ON OF T|TLE 42, UN|TED STATES CODE, SECT|ON 1983
. - EXCESS|VE FORCE
(Against ALL Defendants and DOES 1 - 100, |nc|usive)

28. Plaintiff restates, re-alleges and incorporates herein by
reference, each and every allegation contained in paragraphs 1 through
27 as though fully set forth herein.

29. That Oscar Sandoval has a constitutionally protected right,
pursuant to the Fourth and Fourteenth Amendments to the United States
Constitution, not to be unlawfully, detained, arrested, shot and killed.

30. That as set forth in the preceding paragraphs, these Defendants,
POL|CE OFF|CER MATT MATZK|N; POL|CE OFF|CER STEVE
NORR|S; POL|CE OFF|CER PETER TULAGAN; POL|CE OFF|CER
ALVARADO CARLOS BOSKV|TCH, and DOES 1-100, unlawfully shot
and killed Oscar Sandoval.

31. That the Defendants acted under color of state law, and
operated as is their custom and practice in the scope of their employment.

32. That Defendants unlawfully shot and killed OSCAR
SANDOVAL, contrary to the Fourth and Fourteenth Amendments to the
United States Constitution, and with the use of excessive force.

33. As a proximate result of Defendants’ acts or omissions, Oscar
Sandoval, was seriously injured after being shot and died as a result of his
injuries, on the scene.

34. As a direct and legal result of the acts or omissions, gross
negligence, careless'ness, recklessness and/or other tortious conduct of
Defendants, DOES 1 - 100, lnclusive, and each of them, Plaintiffs suffered

Complaint 10

 

£O(I>\ICDU`l-LOON-\

l\)l\)l\)[\)l\)[\)|\)|\)|\)_\_\_\_\_\_\_\_\._\_\
CD\IO)U`|-L(JON-\OCO®\IO)U'|-LOON-\O

 

 

Case 2:18-cv-10715-.]El\/| Document 4 Filed 12/28/18 Page 11 of 17 Page lD #:15

and will continue to suffer extreme and severe distress, pain, anguish, and
other economic and non-economic damages in amounts to be proved at

trial.

SECOND CAUSE OF ACT|ON
V|OLAT|ON OF T|TLE 42, UN|TED STATES CODE, SECT|CN 1983
- |LLEGAL SEARCH AND SE|ZURE
(Against ALL Defendants and DOES 1 - 100, |nc|usive)

35. Plaintiffs restate, re-allege and incorporate herein by reference,
each and every allegation contained in paragraphs 1 through 34 as though
fully set forth herein.

36. That Oscar Sandoval has a constitutionally protected right,
pursuant to the Fourth and Fourteenth Amendments to the United States
Constitution, not to be unlawfully, detained, arrested, shot and killed.

37. That as set forth in the preceding paragraphs, these Defendants,
including, POL|CE OFF|CER MATT MATZK|N; POL|CE OFF|CER
STEVE NORR|S; POL|CE OFF|CER PETER TULAGAN; POL|CE
OFF|CER ALVARADO CARLOS BOSKV|TCH, and DOES 1-100,
unlawfully detained, shot and killed Oscar Sandoval.

38. That the Defendants acted under color of state law, custom and
practice.

39. The conduct of the Defendants, and DOES 1-100, lnclusive,
deprived Oscar Sandoval of the right to be secure in his person and effects
of unreasonable search and seizure as secured by the Fourth Amendment
to the Constitution of the United States.

40. The Defendants, including DOES 1-100, lnclusive, knowingly
and willfully conspired and agreed among themselves to violate Oscar

Sandoval’s rights.

Complaint 1 1

 

m\|O)O`|-L())N-\

I\)NI\)I\)NN|\)|\)|\_)_\_\_\_\._\_\_\_\_\_\
CIJ\ICDUT-LOON-\O(OCD\|CDU`|-l>OON-\OCO

 

 

Case 2:18-cv-10715-.]El\/| Document 4 Filed 12/28/18 Page 12 of 17 Page lD #:16

41. As a direct and legal result of the acts or omissions, gross
negligence, carelessness, recklessness and/or other tortious conduct of
Defendants, DOES 1 - 100, lnclusive, and each of them, Plaintiffs suffered
and will continue to suffer extreme and severe distress, pain, anguish, and
other economic and non-economic damages in amounts to be proved at

trial.
TH|RD CAUSE OF ACTlON
NEGL|GENT |NFL|CT|ON OF EMOT|ONAL DlSTRESS
(Against ALL Defendants and DOES 1 - 100, |nc|usive)
42. Plaintiff restates, re-a|leges and incorporates herein by

reference, each and every allegation contained in paragraphs 1 through
41 as though fully set forth herein.

43. The conduct of the Defendants, DOES 1-100, lnclusive, caused
Plaintiffs to suffer mental anguish, as well as emotional and physical
distress. Defendants are liable for this cause of action for committing a
breach and for violating the allegations in paragraphs 1-41 of this
Complaint.

44. The conduct of the Defendants, DOES 1-100, lnclusive, was so
severe and'outrageous that as a proximate result, Plaintiffs suffered
mental anguish, as well as emotional and physical distress. Plaintiffs have
exhibited manifestations of the mental anguish and emotional distress,
including, but not limited to, sleeplessness, anxiety, nightmares,
ruminating of the events, and/or crying.

45. The Defendants, DC)ES 1-100, lnclusive, and each of them7
knowingly and willfully conspired and agreed among themselves to act in
such a manner that Plaintiff will be caused to suffer emotional distress.

Complaint 12

 

COCD\|O)U`l-LOOI\)-\

l\)l\)|\)l\)N|\)|\)|\)|\)-\_\A_\_\_\_\_\A_\
®\IO)UT-I>~OON-\OCOCX)\|O?OTLOON-\O

 

 

Case 2:18-cv-10715-.]El\/| Document 4 Filed 12/28/18 Page 13 of 17 Page lD #:17

46. As a direct and legal result of the acts or omissions, gross
negligence, careless'ness, recklessness and/or other tortious conduct of
Defendants, DOES 1 - 100, lnclusive, and each ofthem, Plaintiffs suffered
and will continue to suffer extreme and severe distress, pain, anguish, and
other economic and non-economic damages in amounts to be proved at

trial.

FOURTH CAUSE OF ACT|ON
BATTERY
(Wrongfu| Death)
(Against ALL Defendants and DOES 1 - 100, lnclusive)

47. Plaintiff repeats and re-alleges each and every allegation in
paragraphs 1 through 46 of this Complaint with the same force and effect
as if fully set forth herein.

48. Defendants POL|CE OFF|CER MATT MATZK|N; POL|CE
OFF|CER STEVE NORR|S; POL|CE OFF|CER PETER TULAGAN;
POL|CE OFF|CER ALVARADO CARLOS (‘OFF|CERS") and DOES 1-
100, while working as officers for the LAPD, and acting within the course
and scope of their duties, intentionally shot DECEDENT multiple times,
without warning, and used unreasonable and excessive force against him.
As a result of the actions of OFF|CERS, and DOES 1-100, DECENDENT
suffered severe pain and suffering and ultimately died from his injuries on
the scene. DOE OFF|CERS had no legal justification for using such force
against DECENDENT, and their use of force, while carrying out their
duties as police officers was an unreasonable and unprivileged use of
force.

49. As'a direct and proximate result of the conduct of OFF|CERS
and DOES 1-100, as alleged above, DECEDENT sustained injuries, died

Complaint 13

 

CO`~ICDOT-LOO|\)-\

I\)I\)I\)N|\)[\)|\)N|\)_A_\_\_\_\A_\_\_\_\
G)\|O)U'|LOOI\)-\OCOU\ICDUT-L()ON-\OCO

 

 

Case 2:18-cv-10715-.]El\/| Document 4 Filed 12/28/18 Page 14 of 17 Page lD #:18

from his injuries and also lost his earning capacity. As a direct and
proximate result of the conduct of OFF|CERS and DOES 1-100,
DECEDENT suffered survival damages pursuant to Code of Civil
Procedure Section 377.34.

50. LOS ANGELES is vicariously liable for the wrongful acts of
Defendant OFF|CERS and DOES 1-100 pursuant to Section 815.2(a) of
the California Government Code, which provides that a public entity is
liable for the injuries caused by its employees within the scope of the
employment if the employees act would subject him or her to liability.

51. The conduct of Defendant OFF|CERS and DOES 1-100 was
malicious, wanton, oppressive, and accomplished with a conscious
disregard for the rights of Plaintiffs and DECEDENT, entitling Plaintiffs
individually and as successors-in-interest to DECEDENT, an award of
exemplary and punitive damages as to Defendants OFF|CERS and DOES
1-100. Plaintiffs bring this claim as successors-in-interest to DECEDENT,
and seek both survival and wrongful death damages under this claim.

F|FTH CAUSE OF ACT|ON
NEGL|GENCE
(Wrongfu| Death)
(Against ALL Defendants and DOES 1 - 100, lnclusive)

52. Plaintiff repeats and realleges each and every allegation in
paragraphs 1 through 51 of this Complaint with the same force and effect
is if fully set forth herein.

53. Police officers, including Defendants, have a duty to use
reasonable care to prevent harm or injury to others. This duty includes
using appropriate tactics, giving appropriate commands, giving warnings,

Complaint 14

 

COOU\|O)OT-LOQN-\

I\)NNI\)I\)I\)|\)|\)|\)_\_\_\_\_\_\_\_AAA
CD\IO)U`|L(JON-\OCDCDN@U'|-LOON-\O

 

 

Case 2:18-cv-10715-.]El\/| Document 4 Filed 12/28/18 Page 15 of 17 Page lD #:19

and not using any force unless necessary, using less than lethal options,
and only suing deadly force as a last resort.

54. Defendants DOES 1-100 breached this duty of care. Upon
information and belief, the actions and inactions of Defendants DOES 1-
100 were negligent and reckless, including but not limited to:

(a) Failure to properly and adequately assess the need to detain,
arrest, and use of force or deadly force against DECEDENT;

(b) The negligent tactics and handling of the situation with
DECEDENT, including pre-shooting negligence;

(c)The negligent use of force, including deadly force, against
DECEDENT;

(d) The failure to provide prompt medical care to DECEDENT;

(e)The failure to properly train and supervise employees, both
professional and non-professional, including OFF|CERS and
DOES 1-100

(f) The failure to ensure that adequate numbers of employees with
appropriate education and training were available to meet the
needs of and protect the rights of DECEDENT;

(g)The negligent handling of evidence and witnesses; and

(h) The negligent communication of information during the
incident, and failure to warn.

55. As a direct and proximate result of Defendants’ conduct,
including POL|CE OFF|CER MATT MATZK|N; POL|CE OFF|CER
STEVE NORR|S; POL|CE OFF|CER PETER TULAGAN; POL|CE
OFF|CER ALVARADO CARLOS, and DOES 1-100 as alleged above,
and other undiscovered negligent conduct, DECEDENT was caused to
suffer severe pain and suffering and ultimately died. Also as a direct and
proximate result of Defendants’ conduct as alleged above, Plaintiffs

Complaint 15

 

CO®\IO)U"|-LC)O|\)-\

I\)I\JN[\)I\)|\)|\)|\)|\)_\_\_\A_\_\_\_\_\_\
CIJ\IO)U'l-I>OOI\)-\OLO®\|OUUT-LOOI\)-\O

 

 

Case 2:18-cv-10715-.]El\/| Document 4 Filed 12/28/18 Page 16 of 17 Page lD #:20

suffered emotional distress and mental anguish. Plaintiffs also have been
deprived of life-long love, companionship, comfort, support, society, care
and sustenance of DECEDENT and will continue to be so deprived for
the remainder of their natural lives.

56. LOS ANGELES is vicariously liable for the wrongful acts of
DOES 1-100, pursuant to section 815.2(a) of the California Government
Code, which provides that a public entity is liable for the injuries caused
by its employees within the scope of the employment if the employees act
would subject him or her to liability.

57. Plaintiff brings this claim as a successor-in-interest to
DECEDENT and seeks wrongful death damages under this claim.

WHEREFORE, Plaintiff prays for judgment against Defendants,

DOES 1 - 100, lnclusive, and each of them, as follows:

1. For general damages in an amount which will conform to proof
at the time of trial as to Plaintiffs, LORENA SANDOVAL,
individually and as and |SABEL SANDOVAL;

2. Special damages, including past and future medical and other
incidental expenses incurred by and on behalf of Plaintiffs,
LORENA SANDOVAL, and |SABEL SANDOVAL according to
proof at trial;

3. For funeral and burial expenses, and loss of financial support;

4. For punitive damages against the individual defendants in an
amount to be proven at trial;

5. For statutory damages;

6. Costs of suit incurred herein; and

7. For such other and further relief as the Court may deem just and
proper.

Complaint 16

 

CD\|O)U`|LOJ|\)-\

l\)l\)[\)l\)[\)|\)|\)[\)|\)_\_\_.\_\_\_\_\_\_\_\
U)\IO)U'|-LCDN-\OCOCX)\IO§UTLOON-\O©

 

 

Case 2:18-cv-10715-.]El\/| Document 4 Filed 12/28/18 Page 17 of 17 Page lD #:21

Dated: December 26, 2018

  

 

i'
Rayriid`hd D. ivicEifish, Esq.
Tara Heckard-Bryant, Esq.
Attorneys for Plaintiffs,
LORENA SANDOVAL, and
|SABEL SANDOVAL

DEMAND FOR JURY TR|AL
Plaintiff hereby demands a trial by jury on all issues which may be tried

by a jury.

Dated: December 26, 2018 MCELF|SH LAW F|RM

 

 

Raymond D. lVlcElfish, Esq.
Tara Heckard-Bryant Esq.
Attorneys for Plaintiffs,
LORENA SANDOVAL and
|SABEL SANDOVAL

Complaint 17

 

